CRENSHAW, Judge.
Juan Carlos Morales appeals his judgment and sentence to thirty years’ imprisonment for kidnapping. We affirm the conviction without further comment but we reverse and remand with directions to correct the amended judgment for fines and costs.
In April 2011 the trial court entered an order granting Morales’ motion to correct sentencing error and ordering the clerk of the circuit court to strike specific attorney’s fees and fines. The trial court ordered the clerk to vacate the judgment for attorney’s fees and costs which reflected a $100 fee entered pursuant to section 938.29, Florida Statutes (2010), for attorney’s fees and costs of defense. However, the amended judgment and sentence instead eliminates a $100 fee for costs of prosecution under section 938.27. We remand for the trial court to correct the amended judgment in accordance with the trial court’s order granting Morales’ motion to correct sentencing error. The amended judgment and sentence shall reflect $568 in total statutory costs.
Reversed and remanded.
ALTENBERND and WHATLEY, JJ., Concur.